                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                )
                                        )
v.                                      )     CASE NO: 4:19-CR-185
                                        )
MICHAEL WILSON                          )


                                 ORDER TO SEAL

       Upon motion of the United States, it is ORDERED that the Government’s

Motion for a Protective Order Governing Discovery, be sealed until further Order of

the Court, excepting only such disclosures as necessary to effect service of process.

     This WK day of December, 2019.



                                        __________________________________________
                                        ______________________________
                                        CHRISTOPHER
                                        CHRISTOPO HER L. RAY
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
